DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 1-5, 10-14 and 18-20 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US 20150110009 A1 herein Berzin.
Claim 1, Berzin discloses a method (0003, methods) comprising: 
determining, by a device in a core network associated with a radio access network, that a user equipment (UE) device, associated with an enterprise, has attached to the core network via a base station in the radio access network (0041, attachment to core network device, Fig. 2; attachments to EPC via base station 215 are performed via base stations); 
obtaining, by the device, a mapping between a plurality of applications associated with the enterprise and a plurality of Quality of Service (QoS) classes (Figs. 3A and 3B, 300, 350, mapping of traffic/services and QOS class identifiers (QCI); 0032,  traffic/services mapped to different QCIs); 
identifying, by the device, an application, of the plurality of applications, for a communication session associated with the UE device (0012, looking at different DSCP codes, i.e. applications); 
selecting, by the device, a QoS class, from the plurality of QoS classes based on the identified application and the obtained mapping (0012, getting the mapping for the applications’ relatable DSCP code and using appropriate QCI code related bearer; Fig. 5A); and 
processing, by the device, messages associated with the communication session based on the selected QoS class (0012, sending traffic on QCI 8 bearer; Fig. 5A).

Claim 2, Berzin discloses the method of claim 1. Berzin discloses wherein obtaining the mapping between the plurality of applications associated with the enterprise and the plurality of QoS classes includes: receiving the mapping from a policy device in the core network (Fig. 6A: 615, inter-layer QOS information received from PCRF; 0057).

Claim 3, Berzin discloses the method of claim 2. Berzin discloses wherein the device includes a Packet Data Network Gateway (PGW) and wherein the policy device includes a Policy and Charging Rules Function (PCRF) (Fig. 6A: 230 and 240).

Claim 4, Berzin discloses the method of claim 2. Berzin discloses wherein the device includes a User Plane Function (UPF) (since user data carried across to internet by PGW thus user plane) and wherein the policy device includes a Policy Control Function (PCF) (0026).

Claim 5, Berzin discloses the method of claim 1. Berzin discloses wherein the mapping includes a mapping from a plurality of Differentiated Services Code Point (DSCP) values for the plurality of applications associated with the enterprise to the plurality of QoS classes (Figs. 3A and 3B).

Claim 10, as analyzed with respect to the limitations as discussed in claim 1.
Claim 11, as analyzed with respect to the limitations as discussed in claim 2.
Claim 12, as analyzed with respect to the limitations as discussed in claim 3.
Claim 13, as analyzed with respect to the limitations as discussed in claim 4.
Claim 14, as analyzed with respect to the limitations as discussed in claim 5.
Claim 18, as analyzed with respect to the limitations as discussed in claim 1. 
Claim 19, as analyzed with respect to the limitations as discussed in claim 3.
Claim 20, as analyzed with respect to the limitations as discussed in claim 4.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim(s) 6 and 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Berzin in view of US 20220279023 A1 herein Solari.
Claim 6, Berzin discloses the method of claim 1. Berzin may not explicitly disclose wherein the mapping includes a mapping from a plurality of tunnel labels for the plurality of applications associated with the enterprise to the plurality of QoS classes.
Solari discloses wherein the mapping includes a mapping from a plurality of tunnel labels for the plurality of applications associated with the enterprise to the plurality of QoS classes (0094). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Berzin to include tunnels as taught by Solari so as to fulfill a need for trust assuring and validating the transit path (0006).

Claim 15, as analyzed with respect to the limitations as discussed in claim 6.

Claim(s) 7, 8, 9, 16 and 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Berzin in view of US 20210194728 A1 herein Gundavelli.
Claim 7, Berzin discloses the method of claim 1. Berzin may not explicitly disclose wherein the mapping includes a mapping from a plurality of Virtual Local Area Network (VLAN) labels for the plurality of applications associated with the enterprise to the plurality of QoS classes.
Gundavelli discloses wherein the mapping includes a mapping from a plurality of Virtual Local Area Network (VLAN) labels for the plurality of applications associated with the enterprise to the plurality of QoS classes (0055, 0066). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Berzin to include VLAN as taught by Gundavelli so as to assure resources and admission-control are to be in place (0048).
Claim 8, Berzin discloses the method of claim 1. Berzin may not explicitly disclose wherein the mapping further includes a guaranteed bit rate (GBR) value for at least one of the plurality of applications associated with the enterprise.
Gundavelli discloses wherein the mapping further includes a guaranteed bit rate (GBR) value for at least one of the plurality of applications associated with the enterprise (0037). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Berzin to include bit rates as taught by Gundavelli so as to assure resources and admission-control are to be in place (0048).

Claim 9, Berzin discloses the method of claim 1. Berzin may not explicitly disclose wherein the mapping further includes an aggregate maximum bit rate (AMBR) value for at least one of the plurality of applications associated with the enterprise.
wherein the mapping further includes an aggregate maximum bit rate (AMBR) value for at least one of the plurality of applications associated with the enterprise (0037). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Berzin to include bit rates as taught by Gundavelli so as to assure resources and admission-control are to be in place (0048).

Claim 16, as analyzed with respect to the limitations as discussed in claim 7.
Claim 17, as analyzed with respect to the limitations as discussed in claim 8.

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. US 20210266915 A1 - Mapping information of a bearer or quality of service can be communicated from a Wireless Local Area Network Termination (WT) to the enhanced Node B (eNB), which then uses radio resource control (RRC) signaling to communicate the mapping to the user equipment (UE). For example, three options can be used to communicate mapping information: (1) Operations and Management (OAM), (2) Semi-static Xw-AP signaling (e.g., WT Configuration Update or Xw Setup procedures) or (3) Dynamic Xw-AP procedures (e.g., WT Addition Request procedure). In some embodiments, the mapping can be signaled by (1) bearer to wireless local area networks (WLAN) access category (AC) mapping or (2) long term evolution (LTE) quality of service class identifier (QCI) to WLAN AC mapping.
US 20210337422 A1 - A method, system and compute readable media for Quality of Service (QoS) Class Identifier (QCI) based traffic-offload of Packet Data Network (PDN) traffic at a trusted Wireless Fidelity (WiFi) access gateway are presented. In one embodiment a method includes for an initial attachment of a User Equipment (UE) via a Trusted Wireless Access Network (TWAN): providing TWAN the QCI value in an Attribute Value Pair (AVP) in an Access point Network (APN)-Configuration AVP; using by a Trusted Wireless Access Gateway (TWAG) a QoS profile while requesting for default bearer creation with Packet Data Network Gateway (PGW) using General Packet Radio Service Tunneling Protocol (GTP)V2 Create Session Request; responding, by the PGW, with a final QoS profile based on various parameters; and making a determination if the QCI equals a QCI offload (QCIo) and routing traffic in accordance with the determination.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Mehmood B. Khan whose telephone number is (571)272-9277. The examiner can normally be reached M-F 9:30 am-6:30 pm. Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Asad M. Nawaz can be reached on (571) 272-3988. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Mehmood B. Khan/           Primary Examiner, Art Unit 2468